Citation Nr: 0938455	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  93-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of low 
back strain, current rated as 20 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right hip 
disability.

3.  Whether an effective date prior to December 14, 1990 is 
warranted for service connection for a psychiatric disability 
to include posttraumatic stress disorder (PTSD).  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for headaches.  

5.  Entitlement to an initial rating in excess of 10 percent 
for a psychiatric disorder to include PTSD prior to 
January 6, 2009.

6.  Entitlement to a rating in excess of 30 percent for a 
psychiatric disorder to include PTSD from January 6, 2009.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty from July 1965 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which denied an increased rating for low back 
strain and determined that new and material evidence had not 
been submitted to reopen the claims of service connection for 
headaches and a right hip disability.  

The case was thereafter been transferred to the VARO in St. 
Louis, Missouri.  The appeal also arises from a February 2008 
rating decision of that RO which granted service connection 
for a psychiatric disorder to include PTSD and assigned a 10 
percent rating effective December 14, 1990.  

In a March 2009 rating decision, the disability rating for 
PTSD was increased to 30 percent effective January 6, 2009.  
The Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher rating remains in 
appellate status.

The issue of a higher rating for a psychiatric disorder to 
include PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  On December 9, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of his appeal as to the issue 
of an increased rating for low back strain is requested.

2.  On October 9, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of his appeal as to the issue 
of whether new and material evidence has been submitted to 
reopen the claim of service connection for a right hip 
disability is requested.

3.  The Veteran's claim of service connection for a 
psychiatric disorder was received on December 3, 1986.  

4.  In May 1990, the RO denied service connection for a 
nervous disorder; a notice of disagreement was received on 
December 14, 1990 in which the Veteran also claimed service 
connection for PTSD.  

5.  In a September 1990 rating decision, the RO denied 
service connection for headaches.  The Veteran was notified 
of this decision and of his procedural and appellate rights 
in March 1992, but a notice of disagreement was not received 
within the subsequent one-year period.


6.  Evidence submitted since the RO's September 1990 
decision, by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for headaches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the issue of an increased rating for low 
back strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for a right hip disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The legal criteria for an effective date earlier of 
December 3, 1986, for the award of service connection for a 
psychiatric disorder to include PTSD have been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).

4.  The RO's September 1990 rating decision which denied 
service connection for headaches is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008).

5.  New and material evidence has not been received since the 
RO's September 1990 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
A sufficient VCAA letter was sent in November 2003 which 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
claimant.  

In this case, the claim for an earlier effective date is a 
"downstream" issue in that it arose from the initial grant of 
service connection.  Where service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudicative process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159(c), 19.29 
(2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA letter advised the Veteran of the evidence and 
information needed to substantiate his claim of service 
connection for PTSD.  In addition, the claimant was provided 
an information sheet titled "What the Evidence Must" which 
advised of the evidence needed to establish service 
connection.  The claimant was further advised of which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a statement 
of the case (SOC) or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F. 
3d 1317 (Fed. Cir. 2007) (Mayfield III).  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  An SOC was sent to 
the claimant in September 2008 which addressed the effective 
date issue.  

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA notification satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the Court clarified VA's duty to notify in the context 
of claims to reopen.  With respect to such claims, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the claimant 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the claimant was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial as all of the elements were lacking.  

Further, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  If any notice deficiency is present in this case, 
the Board finds that any prejudice due to such error has been 
overcome in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As to the issue of 
an earlier effective date, no VA examination is required.  
With respect to the new and material evidence issue remaining 
on appeal as this claim is not reopened, there is no duty to 
provide a VA examination.  See 38 C.F.R. 
§ 3,159(c)(4)(iii).There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Increased Rating for Low Back Strain and Whether New and 
Material Evidence Has Been Received to Reopen the Claim of 
Service Connection for a Right Hip Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to 
the issues of an increased rating for low back strain and 
whether new and material evidence has been received to reopen 
the claim of service connection for a right hip disability, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  See Statements from Veteran 
received in December 2003 and October 2007.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
those two issues and they are dismissed.


Earlier Effective Date for Service Connection for a 
Psychiatric Disorder to Include PTSD

The Veteran has been awarded service connection for PTSD, 
effective December 14, 1990.  The Veteran contends that an 
earlier effective date is warranted.  He points to December 
1986 correspondence in which he claimed service connection 
for a nervous disorder.  

The initial claim for a general psychiatric disorder was 
received on December 3, 1986.  The Veteran had diagnoses of a 
dysthymic disorder, alcohol abuse, cannabis abuse, 
depression, and an atypical mixed personality disorder.  The 
claim was adjudicated in a May 1990 rating decision which 
denied service connection for a nervous condition.  

Thereafter, on December 14, 1990, the Veteran submitted an 
"amended claim" for his psychiatric disorder to include 
PTSD.  The Board finds that this correspondence may be 
considered not only as a claim for PTSD, but also a notice of 
disagreement to the May 1990 denial of a nervous disorder as 
it was received within the one year period following that 
rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  

Subsequently, the Veteran was diagnosed as having PTSD.  
Specifically, prior to that time, in November 1990, the 
Veteran joined a PTSD therapy group.  In February and March 
1991, it was noted that he had probable/possible PTSD.  PTSD 
was diagnosed on April 30, 1991, and has continued to be 
diagnosed since that time.  The Veteran's claim for PTSD was 
denied in a May 1991 rating decision, which has been 
appealed.  In April 1995, the Board remanded the issue of 
service connection for a psychiatric disability, 
characterized as "Entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder."  

The Board stated the following in the decision:

A review of the record reflects that in December 1986 
the appellant filed a claim for entitlement to service 
connection for a nervous condition.  In February 1990 he 
submitted correspondence requesting the status of that 
claim.  In May 1990 the RO denied entitlement to service 
connection for a psychiatric disorder, diagnosed as 
atypical major depression.  The appellant was notified 
of that determination and of his appellate rights in 
correspondence, dated in May 1990.  Received in December 
1990, was correspondence from the appellant, in which he 
indicated that he wished to amend his claim, to include 
post-traumatic stress disorder.  A review of the 
statement of the case reflects that the pertinent issue 
was confined to post-traumatic stress disorder.  Based 
upon this evidence, the Board is of the opinion that the 
issue, as properly stated on the title page of this 
remand, is entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder.

In a February 2008 rating decision, the RO granted service 
connection for a psychiatric disorder to include PTSD and 
assigned an effective date of December 14, 1990, which was 
the date of the initial claim for PTSD as a separate disorder 
from a general nervous disorder.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.  
Further, the mere presence of a disability does not establish 
an intent on the part of a veteran to seek service connection 
for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  Thus, 
any prior VA medical are not interpreted as an informal 
claim.  Stated differently, merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.  

Applying the statute and the regulations cited above, the 
Veteran is entitled to an earlier effective date.  As noted, 
the original claim for a nervous disorder was received on 
December 3, 1986.  As indicated, the RO denied that matter in 
May 1990; however, the Veteran submitted correspondence in 
December 1990 which is acceptable as a notice of disagreement 
to that issue.  The claim for PTSD was essentially added to 
that claim with the notice of disagreement.  The RO has 
granted service connection for a psychiatric disorder to 
include PTSD.  The Board previously indicated in the April 
1995 Remand decision that the service connection issue on 
appeal encompassed both a psychiatric disability in general 
as well as PTSD.  Although PTSD was not diagnosed until April 
1991, the Veteran had diagnoses including dysthymic disorder 
and depression and the Board notes that service-connection 
was established for a psychiatric disorder to include PTSD 
with an effective date based on what the RO characterized as 
the Veteran's claim for PTSD or December 14, 1990.  

However, the Board has determined that the initial claim for 
a psychiatric disorder was received on December 3, 1986, and 
as such, that is the date of claim.  See also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The statute states that the 
effective date of an award based on an original claim for 
service connection "shall not be" prior to the date of 
receipt of claim.  The regulation states that if the claim is 
not received within one year following separation from 
service, then the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 and 
3.400(b)(2)(ii).  The date of claim, December 3, 1986, is the 
later of the two dates between date entitlement arose and 
date of claim.  Based on the facts in this case, an effective 
date of December 3, 1986, is warranted.  


Whether New and Material Evidence Has Been Received to Reopen 
the Claim of Service Connection for Headaches

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2008).

In a September 1990 decision, the RO denied service 
connection for headaches on the basis that a chronic headache 
disorder was not shown in service.  The evidence of record 
consisted of the Veteran's statements, the service treatment 
records, and the post-service medical evidence which did not 
include any competent evidence attributing headaches to 
service.  

The Veteran's representative has asserted that there is no 
record of notification of that rating decision to the 
Veteran; thus, the claim of service connection for headaches 
has remained pending.  The Board acknowledges that a copy of 
the notification letter is not contained in the claims files.  
However, in a subsequent March 20, 1992 letter, the Veteran 
was notified of the prior denial of service connection for 
headaches and was provided his procedural and appellate 
rights via a VA Form 21-4107, enclosed with the notification 
letter.  He was told that his claim was denied as the service 
treatment records did not show treatment for headaches or 
residuals of a head injury.  The evidence considered was 
specified in that letter.  He did not initiate a timely 
appeal.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The Veteran's 
current application to reopen the claim of service connection 
for headaches, was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
service treatment records did not reflect that a chronic 
headache disorder was present during service.  Since the 
prior final decision, evidence has been added to the claims 
file.  

The additional evidence of record includes lay evidence from 
the Veteran's niece and cousin.  His cousin stated that the 
Veteran complained of having headaches during service.  His 
niece did not mention headaches.  Unsupported lay statements, 
even if new, do not serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Laypersons are not competent to give a 
medical opinion as to diagnosis or causation.  Therefore, 
statements to that effect are not new and material evidence, 
see Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray.  

In addition, the new evidence includes diagnoses of 
headaches, including tension headaches.  See June 22, 1990 VA 
outpatient records; August 20, 1990 VA examination report; 
August 7, 1986 outpatient records; and December 24, 1986 
outpatient records.  However, there is no new competent 
evidence attributing any post-service diagnosis of headaches 
to service nor has there been any new evidence added to the 
record which is dated contemporaneously to service showing a 
headache disorder during service, the basis for the prior 
denial.  

Thus, the additional evidence is not new and material.  It 
does not include any competent evidence that cures the prior 
evidentiary defect since the new evidence does not establish 
an inservice diagnosis of headaches nor a post-service 
diagnosis which is attributable to service.  Accordingly, the 
evidence received since the RO's September 1990 decision, by 
itself, or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

New and material evidence has not been received since the 
RO's September 1990 decision; thus, the claim for service 
connection for headaches is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.



ORDER

The appeal as to the issue of an increased rating for low 
back strain is dismissed.

The appeal as to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for a right hip disability is dismissed.

An effective date of December 3, 1986, for the grant of 
service connection for a psychiatric disorder to include PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

The application to reopen the claim of service connection for 
headaches is denied.


REMAND

Evaluation for a Psychiatric Disorder to Include PTSD

The Veteran's service-connected psychiatric disability to 
include PTSD is rated pursuant to Diagnostic Code 9411, in 
accordance with the VA Schedule for Rating Disabilities, 
which governs ratings pertaining to mental disorders.  During 
the current appeal, sections of the VA Schedule for Rating 
Disabilities pertaining to mental disorders were amended 
effective November 7, 1996, including Diagnostic Code 9411.  
The Veteran's claim was not considered pursuant to the former 
criteria nor was he provided the former rating criteria.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the Veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3-
2000 (Apr. 10, 2000).  The former version may be applied for 
the entire appeal period.  

Consequently, the disability level resulting from the 
Veteran's service-connected psychiatric disability to include 
PTSD was not evaluated by the RO under the old rating 
criteria.  Likewise, the Veteran was not afforded a VA 
psychiatric examination by an examiner who was apprised of 
the old rating criteria.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Notify the Veteran of both the old and 
new versions of the VA Schedule for Rating 
Disabilities pertaining to Diagnostic Code 
9411 in effect prior to and from November 7, 
1996.  

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and extent of his service-
connected psychiatric disability to 
include PTSD.  Any indicated tests should 
be accomplished.  The examiner should 
review the claims folder prior to 
examination.  The examiner should be 
provided with both the old and new 
versions of Diagnostic Code 9411 and 
should provide findings consistent with 
those criteria.  

3.  The RO should then readjudicate the 
claims remaining on appeal in light of all of 
the evidence of record.  The claim for the 
evaluation of the Veteran's service-connected 
psychiatric disability to include PTSD should 
be readjudicated under both the old and new 
rating criteria.  If any issue remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to any issue 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


